SECOND AMENDMENT TO THE TRUST FOR PROFESSIONAL MANAGERS INVESTMENT ADVISORY AGREEMENT with CONVERGENCE INVESTMENT PARTNERS, LLC THIS SECOND AMENDMENT dated as of October 22, 2015, to the Investment Advisory Agreement, dated as of October 23, 2009, as amended October 24, 2013 (the “Agreement”), entered into by and between TRUST FOR PROFESSIONAL MANAGERS (the “Trust”), on behalf of the series of the Trust as indicated on Amended Schedule A to the Agreement, as may be amended from time to time (each, a “Fund,” and collectively, the “Funds”), and CONVERGENCE INVESTMENT PARTNERS, LLC (hereinafter called the “Adviser”). RECITALS WHEREAS, the parties have entered into the Agreement; and WHEREAS, the Trust and the Adviser desire to amend the Agreement to add the Convergence Market Neutral Fund, as set forth on Amended Schedule A to the Agreement; and WHEREAS, the Agreement allows for the amendment of Amended Schedule A to the Agreement by a written instrument executed by both parties; NOW, THEREFORE, the parties agree as follows: Amended Schedule A of the Agreement is hereby superseded and replaced with Amended Schedule A attached hereto, for the sole purpose of adding the Convergence Market Neutral Fund, to be effective at the time the Convergence Market Neutral Fund commences operation pursuant to an effective amendment to the Trust’s Registration Statement under the Securities Act of 1933, as amended. Except to the extent amended hereby, the Agreement shall remain in full force and effect. IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to be executed by a duly authorized officer on one or more counterparts as of the date and year first written above. TRUST FOR PROFESSIONAL MANAGERS CONVERGENCE INVESTMENT on behalf its series listed on Amended Schedule A PARTNERS, LLC By:/s/John P. Buckel By:/s/ David W. Schulz Name: John P. Buckel Name:David W. Schulz Title: President Title: President Amended Schedule A to the TRUST FOR PROFESSIONAL MANAGERS INVESTMENT ADVISORY AGREEMENT with CONVERGENCE INVESTMENT PARTNERS, LLC Series or Fund of Trust for Professional Managers Annual Fee Rate as a Percentage of Average Daily Net Assets Convergence Core Plus Fund 1.00% Convergence Opportunities Fund 1.00% Convergence Market Neutral Fund 1.00% 2
